Citation Nr: 0501122	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for sinusitis with pharyngitis and tonsillitis, based 
on an initial award.  

2.  Entitlement to an effective date earlier than August 5, 
1996 for the award of 30 percent for sinusitis with 
pharyngitis and tonsillitis, based on an initial award.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to April 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, and Roanoke, Virginia.  The veteran currently resides 
within the jurisdiction of the Roanoke RO, to where this case 
will be returned.  

In June 1993, the veteran testified at a personal hearing 
held at the RO in Newark, New Jersey, before a hearing 
officer.  In October 2004, he testified at a personal hearing 
held at the Board in Washington, D.C., before the 
undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  


In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  Hence, 
for substantial compliance with Pelegrini II, the veteran 
must receive the VCAA content-complying notice.  Notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
must:  (1) inform the veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim;  (2) inform the claimant about the information and 
evidence that VA will seek to provide;  (3) inform the 
veteran about the information and evidence the veteran is 
expected to provide; and  (4) request or tell the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim, or something to the effect that the 
veteran should "give us everything you've got pertaining to 
your claim."  See Pelegrini II; see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To date, there appears to have been full compliance with the 
VCAA.  However, for the reasons enumerated below, there will 
be needed further development, which will necessarily entail 
additional VCAA compliance.  

In the case at hand, VA received the veteran's original 
application for benefits on September 22, 1965, requesting 
service connection for a "breathing condition."  The RO, in 
a rating decision dated January 20, 1966, granted service 
connection for chronic pharyngitis with tonsillitis, 
effective from the date of receipt of the claim, and 
assigning the disability a noncompensable rating.  The 
veteran was notified of the decision by VA dated in late 
January 1966.  On May 23, 1966, VA received a letter from the 
veteran in which he expressed his dissatisfaction with the 
noncompensable rating and he specifically noted that "I am 
filing a Notice of Disagreement because I feel as though your 
decision was unjust."  He described his current and past 
symptoms of chronic pharyngitis, and requested medical 
treatment for his condition.  The RO personnel concluded that 
the veteran did not understand the notification letter and 
did not accept his letter as a Notice of Disagreement (NOD).  
Instead, the RO personnel sent him another letter reiterating 
that it had been determined his condition was less than 10 
percent disabling, hence, not compensable, but that he was 
entitled to outpatient treatment and hospitalization, if 
indicated, at VA expense.  Enclosed was VA Form 21-4138 to be 
completed if he wished to file a NOD.  He did not respond to 
the later letter and he was not issued a Statement of the 
Case or advised of his appellate rights concerning his 
dissatisfaction with the initial noncompensable rating for 
pharyngitis with tonsillitis.  

On January 16, 1992, VA received the veteran's written 
request for a compensable rating for his service-connected 
pharyngitis with tonsillitis.  In a June 1992 decision, the 
RO denied the claim and he was notified of the decision by VA 
letter dated in late June 1992.  In January 1993, VA received 
the veteran's NOD with the RO's June 1992 decision.  He was 
issued an SOC and informed of his appellate rights, in March 
1993.  VA received his substantive appeal in April 1993.  In 
June 1993, he testified at a personal hearing held at the RO 
in Newark, New Jersey, before a hearing officer, who rendered 
his decision in October 1993, which denied the claim.  For 
whatever reason, nothing further happened with the veteran's 
claim until after the jurisdiction for his claim was 
transferred from the Newark RO to the Roanoke RO in March 
1997, due to the veteran's relocation.  He was subsequently 
issued a Supplemtal Statement of the Case in May 1997 and the 
case has continued on appeal.  

During the appeal process, the RO, in a May 2003 rating 
decision, increased the rating for pharyngitis with 
tonsillitis from 0 percent to 10 percent, effective January 
14, 1992, and from 10 percent to 30 percent, effective August 
5, 1996.  The veteran has expressed his dissatisfaction with 
both the percent of the ratings assigned and the effective 
dates of the increases.  He argues that the effective date 
for any rating increase should be September 22, 1965, the 
date of receipt of his original claim for entitlement to 
service connection for a "breathing condition."  He 
maintains that he specifically file an NOD with the RO 
pertaining to the noncompensable rating initially assigned 
his pharyngitis with tonsillitis when he sent VA his May 1966 
letter.  Once the veteran's intent to disagree with the RO's 
decision is clearly stated, it is not within the purview of 
the RO to reject that statement and place another hurdle in 
the veteran's path to be overcome before an NOD is accepted.  

Despite the action of the RO in 1966 not to accept the 
veteran's letter as an NOD (even though that intent was 
clearly stated in the body of the letter), the Board 
construes the veteran's May 1966 letter as an NOD on the 
issue of entitlement to an initial compensable rating for 
service connected pharyngitis with tonsillitis.  See Gallegos 
v. Gober, 14 Vet. App. 50, 53 (2000).  The veteran, however, 
has never been issued a SOC on this issue; hence, that claim 
remains open.  See 38 C.F.R. § 20.200, 20.201 (2004).  He and 
his representative must be issued an SOC (with an appropriate 
period of time to respond) pertaining to the issue of 
entitlement to a compensable rating for pharyngitis with 
tonsillitis in accordance with 38 C.F.R. § 19.29 (2004), 
unless that matter is resolved by granting the benefits 
sought, or by the veteran's withdrawal of his NOD.  In such 
situations, the Court has held that the Board must remand the 
matter to the RO for the issuance of an SOC.  See 38 C.F.R. 
§ 19.26 (2004); see also Manlincon v. West, 12 Vet. App. 239, 
240-41 (1999).  If, and only if, a timely substantive appeal 
is received should that matter thereafter be returned to the 
Board for appellate review.  See Manlincon, supra.  

As for the veteran's claims for a disability rating in excess 
of 30 percent for sinusitis with pharyngitis and tonsillitis, 
and for an earlier effective date, specifically September 22, 
1965, for an initial compensable rating for pharyngitis with 
tonsillitis, those claims are inextricably intertwined with 
his still open above-mentioned claim.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), quoting Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ("where a decision on one issue 
would have a 'significant impact' upon another, and that 
impact in turn 'could render any review by this Court of the 
decision [on the other claim] meaningless and a waste of 
judicial resources,' the two claims are inextricably 
intertwined.").  Therefore, a remand is required in the 
claim for a compensable rating for pharyngitis with 
tonsillitis, based on an initial award.  Also, because the 
veteran's open claim pertains to his dissatisfaction with the 
initial rating assigned at the time of the grant of service-
connection for pharyngitis with tonsillitis, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial rating.  Where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. 119 (1999).  

During the veteran's personal hearing before the undersigned, 
he noted that, since his separation from active military 
service in April 1964, he has been treated at both VA and 
non-VA medical facilities, and by various physicians, both VA 
and non-VA.  It appears that copies of most of those records 
are not in the claims file, particularly those prior to 
January 1992.  If there are any of those records available, 
especially if those are VA medical records, copies of those 
records need to be obtained and placed in the claims file.  
It is important to note that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

As for the inextricably intertwined issues of entitlement to 
a disability rating in excess of 30 percent for sinusitis 
with pharyngitis and tonsillitis, and his claim for an 
earlier effective date, specifically September 22, 1965, for 
an initial compensable rating for pharyngitis with 
tonsillitis, those issues will be held in abeyance pending 
the resolution of the open claim for entitlement to a 
compensable rating for pharyngitis with tonsillitis, based on 
an initial award.  

Although not an issue on appeal, the Board notes that, during 
the veteran's personal hearing testimony presented before the 
undersigned, he noted his confusion and complete lack of 
understanding with the amount of monetary benefits he claims 
to have actually received from VA due to the awarding of 
increased ratings for his service-connected disabilities and 
the amount of monetary benefits VA has informed him he has 
been due and owed.  This is being brought to the attention of 
the RO personnel so that, following determination of the 
issue currently on appeal, the veteran should be sent a 
written audit and clear explanation of the monetary benefits 
owed, the amounts sent to him, along with the dates of the 
issued checks, and the reasons for the monetary benefits due 
and sent, effective from September 22, 1965, the date of the 
initial award of service connection.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should specifically explain what, 
if any, information (medical or lay 
evidence) is necessary to substantiate the 
claim for an initial rating for 
pharyngitis with tonsillitis.  A general 
form letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his sinusitis with 
pharyngitis and tonsillitis, especially 
prior to January 1992.  After securing 
the necessary releases, the RO should 
obtain copies of those records not 
already in the claims file and have them 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The veteran should be provided with 
an audit of his account.  The intent of 
the written audit is to provide a clear 
explanation of the monetary benefits 
owed, the amounts sent to him, along with 
the dates of the issued checks, and the 
reasons for the monetary benefits due and 
sent, effective from September 22, 1965, 
the date of the initial award of service 
connection.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  The RO is to provide the veteran and 
his representative an SOC (with an 
appropriate period of time to respond) 
pertaining to the issue of entitlement to 
a compensable rating for pharyngitis with 
tonsillitis in accordance with 38 C.F.R. 
§ 19.29, see also Fenderson, unless that 
matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of his NOD.  See 38 C.F.R. 
§ 19.26; see also Manlincon, supra.  If, 
and only if, a timely substantive appeal 
is received should that matter thereafter 
be returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


